ORDER
PER CURIAM.
Robert Kolkedy (Kolkedy) appeals from the judgment upon his conviction by a jury of resisting arrest, Section 575.150, RSMo 1994; abuse of a child, Section 568.060, RSMo 1994; and assault in the third degree, Section 565.070, RSMo 1994, for which he was sentenced to two five-year sentences and a one-year sentence, to be served concurrently to each other. Kolk-edy claims the trial court erred in (1) sentencing him for both abuse of a child and assault in the third degree; (2) overruling his motion to suppress statements and admitting those statements; and (8) failing to declare a mistrial sua sponte *322when a State’s witness testified that Kolk-edy invoked his right to remain silent during an interview.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the claim of error to have no merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).